DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 15, 2016. It is noted, however, that applicant has not filed a certified copy of the CN201620881730.1 or a certified copy of the CN201610669546.5 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1 and 18 disclose, “an airtight space between the air channel and the surface being cleaned…” However, it is unclear how an airtight space is defined between the air channel and the surface being cleaned. In all of the applicant’s Drawings, various inlets (e.g. 11 and 41) are present and would 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16 and 18 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (4638526).  

In reference to claim 1, Murata et al. disclose a floor brush (Figure 1) for a cleaning appliance, comprising: a body (1) having an air channel (10) and a suction port (9) in communication with the air channel (Figure 6), the air channel being formed in the body and the suction port being formed in a lower surface at a front end of the body (Figure 6), the air channel being configured to, when the body covers a surface to be cleaned, form an airtight space between the air channel and the surface to be cleaned (at least below lower portion of 15, Figure 6), and a front air inlet (formed as the empty space between adjacent brushes 12) in communication with the air channel being formed at the front end of the body (Figure 5); and an airflow guiding portion (at 4 in 

In reference to claim 2, Murata et al. show that the airflow guiding surface is located in a lower surface of the airflow guiding portion and comprises at least one of a front airflow guiding surface (at 4 in Figure 6) and a rear airflow guiding surface (at 3 in Figure 6), the front airflow guiding surface is inclined downwards from front to rear, and the rear airflow guiding surface is inclined upwards from the front to the rear (see Figure 6 and the figure below with respect to claim 3). 

In reference to claim 3, Murata et al. show that the at least one of the front airflow guiding surface and the rear airflow guiding surface is formed into at least one arc surface, at least one flat surface, or a combination of at least one arc surface and at least one flat surface (see Figure 6 and figure below). 

[AltContent: textbox (Arc surface curving upward)][AltContent: textbox (Arc surface)][AltContent: textbox (Flat surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    320
    615
    media_image1.png
    Greyscale




[AltContent: connector][AltContent: arrow][AltContent: textbox (Angle less 
than 20°)][AltContent: arc][AltContent: textbox (Angle less 
than 60°)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    320
    615
    media_image1.png
    Greyscale



In reference to claim 5, Murata et al. show that the airflow guiding surface comprises the rear airflow guiding surface, the rear airflow guiding surface is configured so that an included angle f between a tangential line at any point in the rear airflow guiding surface and the surface to be cleaned is less than 20° (see figure above with respect to claim 4). 

In reference to claim 7, Murata et al. show a front dust collecting strip (14), wherein the front dust collecting strip is arranged at the front end of the body and the front air inlet 

In reference to claim 8, Murata et al. show that the airflow guiding surface comprises the front airflow guiding surface (4) and the rear airflow guiding surface (3), the front dust collecting strip (14) is located between the front airflow guiding surface and the rear airflow guiding surface (Figures 6 and 7). 

In reference to claim 9, Murata et al. show a groove (10’) being recessed upwards is formed in a part, located between the front airflow guiding surface and the rear airflow guiding surface, of the airflow guiding portion, an upper end of the front dust collecting strip extends into the groove and a lower end of the front dust collecting strip extends downwards and exceeds the airflow guiding portion so as to support the floor brush on the surface to be cleaned (Figures 6-8). 

In reference to claim 10, Murata et al. show that the smallest value of a vertical distance between the upper end of the front air inlet and the airflow guiding surface is less than or equal to 2mm (see figure below). 
[AltContent: textbox (Vertical distance)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    167
    200
    media_image2.png
    Greyscale




In reference to claim 12, Murata et al. show that a small supporting wheel (7), wherein the small supporting wheel is arranged at a left and/or right side of the front dust collecting strip (Figure 3), the small supporting wheel is attached to the front dust collecting strip (i.e. through the connection of elements 2 and 3) or an element made of sealing material is filled between the small supporting wheel and the front dust collecting strip (Figures 3 and 6). 

In reference to claim 13, Murata et al. show that the air channel comprises a first wall surface (left side of 10) and a second wall surface (right side of 10), the first wall surface is connected to a rear end (at 2) of the airflow guiding surface (Figure 6) and obliquely extends upwards and backwards, and the second wall surface is opposite to the first wall surface (Figures 6-8). 

In reference to claim 14, Murata et al. disclose an angle formed at a joint between the first wall surface (left side of 10) and the airflow guiding surface (4) and the included angle being greater than or equal to 90 degree and less than or equal to 130 degree (see figure below). 

[AltContent: textbox (Angle being greater than 90 degrees)][AltContent: arrow][AltContent: connector][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image3.png
    292
    559
    media_image3.png
    Greyscale
 

In reference to claim 15, Murata et al. show that a smallest distance D1 between the second wall surface and the surface to be cleaned and the greatest distance D2 between the rear airflow guiding surface and the surface to be cleaned satisfy that D1 is less than or equal to D2 (see figure below). 

[AltContent: textbox (D1)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Second wall surface)][AltContent: arrow][AltContent: connector][AltContent: textbox (D2)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    247
    452
    media_image4.png
    Greyscale



[AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    320
    615
    media_image1.png
    Greyscale

[AltContent: textbox (Angle greater than 0 degrees and less than or equal to 50 degrees)]



In reference to claim 18, Murata et al. disclose a cleaning appliance (see abstract), comprising: a cleaning appliance body (not shown but is attached to 26, Figure 6) and a floor brush for a cleaning appliance, comprising: a body (1) having an air channel (10) and a suction port (9) in communication with the air channel, the air channel being formed in the body and the suction port being formed in a lower surface at a front end of the body (Figure 6), the air channel being configured to, when the body covers a surface to be cleaned, form an airtight space between the air channel and the surface to be cleaned (at least below lower portion of 15, Figure 6) and a front air inlet (formed as the empty space between adjacent brushes 12) in communication with the air channel  an airflow guiding portion (at 4 in Figure 6) configured at the front end of the body and adjacent to the front air inlet, the airflow guiding portion having an airflow guiding surface (curved portion thereof) so that external air enters the air channel through the airflow guiding surface and the front air inlet, wherein the floor brush is communicated with the cleaning appliance body by a connecting tube (26, Column 1, Lines 5-6 and Figures 1-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 14 and 16 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Murata et al. (4638526).  

In reference to claims 4 and 5, Murata et al. disclose the claimed invention as previously mentioned above, and assuming arguendo that Murata et al. lack, an angle between a tangential line at any point in the front airflow guiding surface and the surface to be cleaned is less than 60° and an angle between a tangential line at any point in the rear airflow guiding surface and the surface to be cleaned is less than 20°, the examiner notes that the applicant fails to provide any criticality in having these ranges of angles (e.g. less than 60° or less than 20°) or that any of these ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the In re Aller, 105 USPQ, 233. In this situation, one could provide any curvature to the front and rear guiding surfaces such that an angle between a tangential line at any point in the front airflow guiding surface and the surface to be cleaned could be less than 60° and an angle between a tangential line at any point in the rear airflow guiding surface and the surface to be cleaned could be less than 20° depending on the particular needs of the user (i.e. an airflow rate desired by the user). 

In reference to claim 6, Murata et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing, that the airflow guiding surface comprises the front airflow guiding surface, a length of a projection of the front airflow guiding surface on the surface to be cleaned in a front and rear direction is greater than 2 mm, and when the airflow guiding surface comprises the rear airflow guiding surface, a length of a projection of the rear airflow guiding surface on the surface to be cleaned in the front and rear direction is greater than 6mm. However, the examiner notes that the applicant fails to provide any criticality in having these ranges of angles (e.g. greater than 2mm or greater than 6mm) or that any of these ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the front and rear airflow guiding surfaces from any length depending on the particular needs of the user (i.e. an airflow rate desired by the user).
arguendo that Murata et al. lack, having the smallest value of a vertical distance between the upper end of the front air inlet and the airflow guiding surface being less than or equal to 2mm, the examiner notes that the applicant fails to provide any criticality in having these ranges of angles (e.g. less than or equal to 2mm) or that any of these ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any vertical distance between the upper end of the front air inlet and the airflow guiding surface including being less than or equal to 2mm, depending on the particular needs of the user (i.e. the particular surface being cleaned which requires the strip 14 to be raised or lowered thereby providing the vertical distance as claimed).

In reference to claim 14, Murata et al. disclose the claimed invention as previously mentioned above, and assuming arguendo that Murata et al. lack, an included angle is formed at a joint between the first wall surface and the airflow guiding surface and the included angle being greater than or equal to 90 degree and less than or equal to 130 degree, the examiner notes that the applicant fails to provide any criticality in having these ranges of angles (e.g. being greater than or equal to 90 degree and less than or equal to 130 degree) or that any of these ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to In re Aller, 105 USPQ, 233. In this situation, one could provide any angle including being greater than or equal to 90 degree and less than or equal to 130 degree, depending on the particular needs of the user (i.e. an airflow rate desired by the user).

In reference to claim 16, Murata et al. disclose the claimed invention as previously mentioned above, and assuming arguendo that Murata et al. lack, an included angle between a tangential line at any point on the second wall surface and the surface to be cleaned is greater than 0 degrees and less than or equal to 50 degrees, the examiner notes that the applicant fails to provide any criticality in having these ranges of angles (e.g. being greater than 0 degrees and less than or equal to 50 degrees) or that any of these ranges provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any angle including being greater than 0 degrees and less than or equal to 50 degrees, depending on the particular needs of the user (i.e. an airflow rate desired by the user).

Claim 17, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Murata et al. (4638526) in view Ni (CN201899445, cited by applicant). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bagwell (2003/0163889) also shows that it is old and well known in the art to attach a floor brush (20, similar to the floor brush body of Murata) to a cleaning appliance (10) by a connecting tube (16, Figure 1). Grey (6009594) also shows that it is old and well known in the art to form an exhaust port as a circle or a near circle (Figure 2, Column 4, Line 4). Note; an ellipse by definition is defined as being nearly a circle (see definition of “ellipse” according to www.dictionary.com, wherein “if a=b the ellipse is a circle”).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723